UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-1554


JASON DELPH,

                    Plaintiff - Appellant,

             v.

PRINCE WILLIAM COUNTY, VIRGINIA; BARRY BARNARD, Former Chief of
Police of Prince William County Police Department, in his individual capacity;
JARAD PHELPS, Deputy Chief of Prince William County Police Department, in his
individual capacity; THOMAS GARRITY, Former Captain and Commander of
Prince William County Western District Police Station, in his individual capacity;
SHAWN PEAK, Lieutenant of Prince William County Western District Police
Station, in his individual capacity; PATRICK AIGNER, Lieutenant of Prince
William County Western District Police Station, in his individual capacity; PHIL
CECERE, Former Captain and Commander of Prince William County Western
District Police Station, in his individual capacity; JASON JANECEK, Former
Lieutenant at Prince William County Western District Police Station, in his
individual capacity; MICHAEL PORTER, First Sergeant at Prince William County
Western District Police Station, in his individual capacity,

                    Defendants - Appellees,

             and

DAVID EHRHARDT, Sergeant at Prince William County Western District Police
Station, in his individual capacity; MATTHEW SCIABICA, Police Officer at Prince
William County Western District Police Station, in his individual capacity;
STEPHEN KUHN, Police Officer at Prince William County Western District Police
Station, in his individual capacity,

                    Defendants.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01086-LMB-IDD)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Delph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jason Delph seeks to appeal the district court’s order dismissing some, but not all,

of the claims raised in his civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Delph seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              3